Name: Council Regulation (EC) No 999/2003 of 2 June 2003 adopting autonomous and transitional measures concerning the import of certain processed agricultural products originating in Hungary and the export of certain processed agricultural products to Hungary
 Type: Regulation
 Subject Matter: trade;  tariff policy;  Europe;  agricultural activity;  foodstuff;  international trade
 Date Published: nan

 Avis juridique important|32003R0999Council Regulation (EC) No 999/2003 of 2 June 2003 adopting autonomous and transitional measures concerning the import of certain processed agricultural products originating in Hungary and the export of certain processed agricultural products to Hungary Official Journal L 146 , 13/06/2003 P. 0010 - 0028Council Regulation (EC) No 999/2003of 2 June 2003adopting autonomous and transitional measures concerning the import of certain processed agricultural products originating in Hungary and the export of certain processed agricultural products to HungaryTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Article 133(2) and (4) thereof,Having regard to the proposal from the Commission,Whereas:(1) Protocol No 3 to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part, hereinafter referred to as the "Europe Agreement" and approved by Decision 93/742/Euratom, ECSC, EC of the Council and of the Commission of 13 December 1993(1), provides for tariff concessions for processed agricultural products originating in Hungary. Protocol No 3 was amended by the Adaptation Protocol(2) adjusting trade aspects of the Europe Agreement. It was improved by Decision No 2/2002 of the EC-Hungary Association Council(3).(2) A trade agreement has recently been concluded which amends the Adaptation Protocol. It aims to improve economic convergence in preparation for accession and should enter into force not later than 1 July 2003. On the Community side this agreement lays down concessions in the form of completed liberalisation of trade for certain processed agricultural products and duty free quotas for others. For imports outside of these quotas the current provisions continue to apply.(3) The procedure for adopting a decision to amend the Adaptation Protocol will not be completed in time for it to enter into force on 1 July 2003. It is therefore necessary to provide for the application of the concessions made to Hungary on an autonomous basis from 1 July 2003.(4) For the importation of certain goods no duties should be applied. For certain other goods tariff quotas should be opened; those quotas should be reduced pro rata to the quotas used in accordance with Commission Regulation (EC) No 748/2002 of 29 April 2002 on the suspension and opening of tariff quotas applicable to the importation into the Community of certain processed agricultural products originating in Hungary(4).(5) For goods originating in the European Community and exported to Hungary, which shall benefit from duty free or duty free quotas in Hungary, no export refunds shall be granted. This will be subject to a decision by the Commission under the procedure laid down in Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5).(6) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(6) provides for a system for managing tariff quotas. The tariff quotas granted by this Regulation should be managed by the Community authorities and the Member States in accordance with this system.(7) The measures necessary to implement this Regulation should be adopted in accordance with Decision 1999/468/EC,HAS ADOPTED THIS REGULATION:Article 11. From 1 July 2003 on imports of processed agricultural products originating in Hungary listed in Annex I no duties shall be applied.2. The products listed in Annex I together with all products under HS heading 0403 and all products under HS heading 2208 (with the exception of HS subheading 2208 20), shall not be eligible for export refunds under Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds(7).Article 21. The tariff quotas referred to in Annex II shall be open from 1 July 2003 to 31 December 2003 and for 2004 under the conditions laid down therein. Other preferential duties are listed in Annex II under the conditions laid down therein.2. The quantities of goods subject to tariff quotas opened under Regulation (EC) No 748/2002, and put in free circulation from 1 January to 30 June 2003, shall be fully counted against the quantities provided in the corresponding tariff quotas set out in Annex II.Article 3The tariff quotas referred to in Article 2 shall be managed by the Commission in accordance with Article 308a, Article 308b and Article 308c of Regulation (EEC) No 2454/93.Article 4The Commission may suspend the measures provided for in Articles 1 and 2 in case of non-application of the reciprocal preferences agreed by Hungary in conformity with the procedure set out in Article 5.Article 51. The Commission shall be assisted by the Committee referred to in Article 16 of Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(8), hereinafter referred to as "the Committee".2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure.Article 6This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.It shall apply as from 1 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 2 June 2003.For the CouncilThe PresidentK. Stefanis(1) OJ L 347, 31.12.1993, p. 1.(2) OJ L 28, 2.2.1999, p. 3.(3) OJ L 172, 2.7.2002, p. 24.(4) OJ L 115, 1.5.2002, p. 15.(5) OJ L 184, 17.7.1999, p. 23.(6) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 444/2002 (OJ L 68, 12.3.2002, p. 11).(7) OJ L 177, 15.7.2000, p. 1. Regulation as last amended by Regulation (EC) No 740/2003 (OJ L 106, 29.4.2003, p. 12).(8) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5).ANNEX IPROCESSED AGRICULTURAL PRODUCTS FOR THE IMPORTS ON WHICH NO DUTIES AND EXPORT-REFUNDS ARE APPLIED>TABLE>ANNEX IIDUTIES APPLICABLE UPON IMPORT INTO THE EUROPEAN COMMUNITY OF GOODS ORIGINATING IN HUNGARY((The Commission will adopt a Regulation with the duties applicable for trade above the agreed quotas which will be in force from 1 January 2004 on the basis of the duties provided for in Decision No 2/2002 of the Association Council (OJ L 172, 2.7.2002, p. 24). The duties applicable from 1 July 2003 to 31 December 2003 and referred to in the last column of this Annex by "EAR, AD S/ZR or AD F/MR" are mentioned in Annexes II and III to Commission Regulation (EC) No 238/2003.))>TABLE>